Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Wheatley et al. (US 6049419), Weber et al. (US 20160109628), Takeda et al. (US 20050238885), Merrill et al. (US 20130094088), and Jonza (US 20010008700).
Wheatley discloses a multilayer infrared reflecting optical body having a short wavelength band edge and a long wavelength edge, wherein the wavelength band edges change as a function of the angle of incidence.  The optical body has a further wavelength gap filler component that either absorbs or reflects and can further include metal layers.  However, Wheatley is silent to the short wavelength band edge at 750 nm or below at the 60 degree angle of incidence.  Weber discloses multilayer optical films having overlapping harmonics wherein the film has a wide reflection band that covers a portion of the visible through infrared wavelengths.  The film further comprises an absorbing layer that can absorb in the visible wavelength.  However, Weber is silent to the claimed band edge wavelengths.  Takeda discloses a visible light absorbing film comprising carbon black or transparent metal oxides, wherein the visible light absorbing film is used in conjunction with a substrate that has infrared reflecting properties.  However, Takeda is silent to an optical film having the claimed band edges at the specified angle of incidence.  Merrill discloses a diffuse selective reflective film, wherein the film comprises two different polymers, resulting a lamellar polymer layer after processing.  However, Merrill is silent to the claimed band edge.  Jonza discloses a multilayer polymer film with additional coatings or layers.  The multilayer polymer film can be an IR reflecting film and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783